FEY, defendant in error, recovered judgment in the sum of $2,500 against Parrish, plaintiff in error, for and on account of personal injuries and damages to his automobile growing out of a collision of his car with a truck owned by plaintiff in error on November 3, 1936, upon the highway running between Colorado Springs and Divide, Colorado. Defendant in error was driving his automobile and J. B. Smith was a passenger who received severe injuries and who also obtained judgment against plaintiff in error in the sum of $7,000. Upon review, this court *Page 259 
reversed the judgment in the case of Parrish v. Smith, the decision being announced this day and reported in 102 Colorado at page 250.
For the purposes of a determination of this case, the facts are identical with those in Parrish v. Smith, supra, and the decision of questions of law therein is applicable to and determinative of the issues in the present case. A reference to the opinion there announced is all that is necessary here, and for the reasons therein stated this judgment is reversed and cause remanded with directions for a new trial, if any, in accord with the views expressed in that opinion.
MR. JUSTICE HILLIARD, MR. JUSTICE YOUNG and MR. JUSTICE KNOUS dissent.